September 9, 2010 Dear Contract Holder: Attached are the December 31, 2009 audited financial statements of Washington National Insurance Company. We appreciate and value your business, and look forward to serving you again in the future. Sincerely, Washington National Insurance Company The March 1, 2010 Fundamental Investors, Inc. Prospectus, file number 811-00032, as filed with the Securities and Exchange Commission on February 26, 2010 is incorporated herein by reference. Washington National Insurance Company Consolidated Financial Statements as of December 31, 2009 and 2008, and for the years ended December 31, 2009, 2008 and 2007 Report of Independent Registered Public Accounting Firm To the Board of Directors and Shareholder Washington National Insurance Company: In our opinion, the accompanying consolidated balance sheet and the related consolidated statements of operations, shareholder's equity and cash flows present fairly, in all material respects, the financial position of Washington National Insurance Company and its subsidiaries (the "Company") at December 31, 2009 and 2008, and the results of their operations and their cash flows for each of the three years in the period ended December 31, 2009in conformity with accounting principles generally accepted in the United States of America.These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audits.We conducted our audits of these statements in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. /s/ PricewaterhouseCoopers LLP August 31, 2010 2 WASHINGTON NATIONAL INSURANCE COMPANY CONSOLIDATED BALANCE SHEET December 31, 2009 and 2008 (Dollars in millions) ASSETS Investments: Actively managed fixed maturities at fair value (amortized cost:2009 - $5,359.8; 2008 - $5,936.2) $ $ Preferred stock of affiliates at fair value Mortgage loans Policy loans Trading securities Securities lending collateral Other invested assets Total investments Cash and cash equivalents Accrued investment income Value of policies in force at the Effective Date Cost of policies produced Reinsurance receivables Income tax assets, net Assets held in separate accounts Other assets Total assets $ $ (continued on next page) The accompanying notes are an integral part of the consolidated financial statements. 3 WASHINGTON NATIONAL INSURANCE COMPANY CONSOLIDATED BALANCE SHEET (Continued) December 31, 2009 and 2008 (Dollars in millions, except per share amount) LIABILITIES AND SHAREHOLDER'S EQUITY Liabilities: Insurance liabilities $ $ Liabilities related to separate accounts Investment borrowings Securities lending payable Other liabilities Total liabilities Commitments and contingencies (Note 7) Shareholder's equity: Common stock and additional paid-in capital (par value $5.00 per share, 5,250,000 shares authorized, 5,007,370 shares issued and outstanding) Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Total shareholder's equity Total liabilities and shareholder's equity $ $ The accompanying notes are an integral part of the consolidated financial statements. 4 WASHINGTON NATIONAL INSURANCE COMPANY CONSOLIDATED STATEMENT OF OPERATIONS for the years ended December 31, 2009, 2008 and 2007 (Dollars in millions) Revenues: Insurance policy income $ $ $ Net investment income Realized investment gains (losses): Net realized investment gains (losses), excluding impairment losses ) ) Other-than-temporary impairment losses: Total other-than-temporary impairment losses ) ) ) Other-than-temporary impairment losses recognized in accumulated other comprehensive loss - - Net impairment losses recognized ) ) ) Total realized gains (losses) Other Total revenues Benefits and expenses: Insurance policy benefits Amortization Interest expense on investment borrowings Costs related to a litigation settlement - - Loss related to an annuity coinsurance transaction - - Other operating costs and expenses Total benefits and expenses Loss before income taxes ) ) ) Income tax expense (benefit): Tax benefit on period income ) ) ) Valuation allowance for deferred tax assets - Net loss $ ) $ ) $ ) The accompanying notes are an integral part of the consolidated financial statements. 5 WASHINGTON NATIONAL INSURANCE COMPANY CONSOLIDATED STATEMENT OF SHAREHOLDER'S EQUITY (Dollars in millions) Common stock and additional paid-in capital Accumulated other comprehensive income (loss) Accumulated deficit Total Balance, December 31, 2006 $ $ ) $ ) $ Comprehensive loss, net of tax: Net loss - - ) ) Change in unrealized appreciation (depreciation) of investments (net of applicable income tax benefit of $32.4) - ) - ) Total comprehensive loss ) Net transfer of investments to affiliates - - Dividends on common stock - - ) ) Balance, December 31, 2007 ) ) Comprehensive loss, net of tax: Net loss - - ) ) Change in unrealized appreciation(depreciation) of investments (net of applicable income tax benefit of $288.9) - ) - ) Total comprehensive loss ) Capital contribution from parent - - Net transfer of investments to affiliates .4 - - .4 Dividends on common stock - - ) ) Balance, December 31, 2008 ) ) Comprehensive loss, net of tax: Net loss - - ) ) Change in unrealized appreciation(depreciation) ofinvestments (net of applicable income tax expense of $276.8) - - Noncredit component of impairment losses on actively managed fixed maturities (net of applicable income tax benefit $16.1) - ) - ) Total comprehensive loss Net transfer of investments from affiliates ) - - ) Effect of reclassifying noncredit component of previously recognized impairment losses on actively managed fixed maturities (net of applicable income tax benefit of $.8) - ) - Balance, December 31, 2009 $ $ ) $ ) $ The accompanying notes are an integral part of the consolidated financial statements. 6 WASHINGTON NATIONAL INSURANCE COMPANY CONSOLIDATED STATEMENT OF CASH FLOWS for the years ended December 31, 2009, 2008 and 2007 (Dollars in millions) Cash flows from operating activities: Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Amortization and depreciation Income taxes ) ) Insurance liabilities ) ) ) Accrual and amortization of investment income ) Deferral of policy acquisition costs ) ) ) Net losses from sales of investments Loss related to an annuity coinsurance transaction - - Other ) ) Net cash provided (used) by operating activities ) ) Cash flows from investing activities: Sales of investments Maturities and redemptions Purchases of investments ) ) ) Net sales of trading securities ) Other ) ) ) Net cash provided (used) by investing activities ) Cash flows from financing activities: Capital contribution from parent - - Deposits to insurance liabilities Withdrawals from insurance liabilities ) ) ) Investment borrowings ) ) Dividends paid on common stock - ) ) Net cash provided (used) by financing activities ) ) Net increase (decrease) in cash and cash equivalents ) ) Cash and cash equivalents, beginning of year Cash and cash equivalents, end of year $ $ $ The accompanying notes are an integral part of the consolidated financial statements. 7 WASHINGTON NATIONAL INSURANCE COMPANY Notes to Consolidated Financial Statements 1. BASIS OF PRESENTATION Washington National Insurance Company (“Washington National”) and its wholly owned subsidiaries, Conseco Insurance Company (“CIC”) and Conseco Life Insurance Company (“Conseco Life”) (collectively "we" or the "Company") are life insurance companies domiciled in Illinois, Illinois and Indiana, respectively, which develop, market and administer annuity, individual life insurance, individual and group accident and health insurance and other insurance products.The Company is an indirect wholly owned subsidiary of CNO Financial Group, Inc., (“CNO Financial”, formerly known as Conseco, Inc. prior to its name change in May 2010) a Delaware corporation.CNO Financial became the successor to Conseco, Inc., an Indiana corporation, in connection with its bankruptcy reorganization which became effective on September 10, 2003 (the “Effective Date”).CNO Financial is a financial services holding company with subsidiaries operating throughout the United States.Prior to July 23, 2008, the Company’s direct parent was Conseco Life Insurance Company of Texas (“Conseco Life of Texas”), an indirect wholly owned subsidiary of CNO Financial.On July 23, 2008, Conseco Life of Texas paid a dividend to its direct parent, CDOC, Inc. (“CDOC”), in the form of 100 percent of the common stock of the Company. As a result, all outstanding shares of the Company are owned by CDOC, which is a wholly owned subsidiary of CNO Financial.Either Conseco Life of Texas or CDOC is referred to as the “Parent” as the context implies. On August 11, 2008, CNO Financial and CDOC (the “CNO Financial Parties”), entered into a Transfer Agreement with Senior Health Care Transition Trust (the “Transition Trust”), pursuant to which the CNO Financial Parties would transfer the stock of Senior Health Insurance Company of Pennsylvania (“Senior Health”, formerly known as Conseco Senior Health Insurance Company prior to its name change in October 2008) to an independent trust named Senior Health Care Oversight Trust (the “Oversight Trust”) for the exclusive benefit of Senior Health’s long-term care policyholders.On November 12, 2008, the Pennsylvania Department of Insurance approved the transaction and the transaction was consummated. Prior to the completion of the transaction, Conseco Life entered into an assignment agreement (the “Assignment”), effective October 1, 2008, with Senior Health, pursuant to which the assets and liabilities pertaining to Senior Health’s non-long-term care business have been assigned and assumed by Conseco Life, and Conseco Life has the right and the obligation to administer, manage and oversee all aspects of the non-long-term care business of Senior Health.Conseco Life paid a ceding commission of $35.7 million to Senior Health on November 12, 2008 upon closing of the Assignment.In connection with the Assignment, Washington National received capital contributions from CDOC totaling $38.8 million.Such amount was used to pay the aforementioned ceding commission and $3.1 million was equal to the statutory book value of Senior Health preferred stock and accrued dividends owned by CIC.The preferred stock was transferred to Oversight Trust for no consideration and CIC cancelled its right to receive payment of any accrued dividends on the preferred stock. In addition, on November 12, 2008, Washington National entered into an administrative services agreement with Senior Health, whereby Senior Health will administer Washington National’s long-term care business. The Assignment described above was accounted for similar to a pooling of interests because all of the net assets are under common control of CNO Financial.Therefore, the assets and liabilities related to the Assignment were combined at their book values and the consolidated statements of operations, shareholder’s equity and cash flows have been restated for all periods presented as if the net assets had always been combined. Intercompany transactions among the consolidated companies have been eliminated in consolidation.We have reclassified certain amounts from the prior periods to conform with the 2009 presentation. When we prepare financial statements in conformity with accounting principles generally accepted in the United States of America (“GAAP”), we are required to make estimates and assumptions that significantly affect reported amounts of various assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements and revenues and expenses during the reporting periods.For example, we use significant estimates and assumptions to calculate values for the cost of policies produced, the value of policies inforce at the Effective Date, certain investments, assets and liabilities related to income taxes, liabilities for insurance products, liabilities related to litigation and guaranty fund assessment accruals.If our future experience differs from these estimates and assumptions, our financial statements would be materially affected. 8 WASHINGTON NATIONAL INSURANCE COMPANY Notes to Consolidated Financial Statements 2. ASSIGNMENT As described in Note 1, the consolidated financial statements include the net assets related to the Assignment and its results of operations, changes in shareholder’s equity and cash flows as if the net assets had always been combined.The impact of the Assignment on certain balances reflected in the consolidated financial statements was as follows (dollars in millions): Amount prior to effect of the Reported Assignment Assignment amount Insurance policy income $ $ $ Net investment income Total revenues Insurance policy benefits Amortization Other operating costs and expenses Total benefits and expenses Loss before income taxes ) ) ) 3.SIGNIFICANT ACCOUNTING POLICIES The following summary explains the significant accounting policies we use to prepare our financial statements.We prepare our financial statements in accordance with GAAP.We follow the accounting standards established by the Financial Accounting Standards Board (“FASB”) and the Securities and Exchange Commission. Investments We classify our fixed maturity securities into one of three categories: (i) “actively managed” (which we carry at estimated fair value with any unrealized gain or loss, net of tax and related adjustments, recorded as a component of shareholder’s equity); (ii) “trading” (which we carry at estimated fair value with changes in such value recognized as trading income); or (iii) “held to maturity” (which we carry at amortized cost).We had no fixed maturity securities classified as held to maturity during the periods presented in these financial statements. Equity securities include investments in common stock and non-redeemable preferred stock.We carry these investments at estimated fair value.We record any unrealized gain or loss, net of tax and related adjustments, as a component of shareholder’s equity.When declines in value considered to be other than temporary occur, we reduce the amortized cost to estimated fair value and recognize a loss in the statement of operations.Equity securities are included in other invested assets. Preferred stock of affiliates is carried at estimated fair value.We record any unrealized gain or loss, net of income taxes, as a component of shareholder’s equity. Mortgage loans held in our investment portfolio are carried at amortized unpaid balances, net of provisions for estimated losses.Interest income is accrued on the principal amount of the loan based on the loan’s contractual interest rate.Payment terms specified for mortgage loans may include a prepayment penalty for unscheduled payoff of the investment.Prepayment penalties are recognized as investment income when received. Policy loans are stated at current unpaid principal balances. Certain of our trading securities are held in an effort to offset the portion of the income statement volatility caused by the effect of interest rate fluctuations on the value of certain embedded derivatives related to our equity-indexed annuity products and certain modified coinsurance agreements.See the section of this note entitled “Accounting for Derivatives” 9 WASHINGTON NATIONAL INSURANCE COMPANY Notes to Consolidated Financial Statements for further discussion regarding embedded derivatives and the trading accounts.In addition, the trading account includes investments backing the market strategies of our multibucket annuity products.The change in fair value of these securities, which is recognized currently in investment income, is substantially offset by the change in insurance policy benefits for these products.Our trading securities totaled $118.9 million and $168.7 million at December 31, 2009 and 2008, respectively. Securities lending collateral primarily consists of fixed maturities, equity securities and cash and cash equivalents.We carry these investments at estimated fair value.We record any unrealized gain or loss, net of tax, as a component of shareholder’s equity. Other invested assets include:(i) certain call options purchased in an effort to hedge the effects of certain policyholder benefits related to our equity-indexed annuity and life insurance products; (ii) certain non-traditional investments; and (iii) equity securities.We carry the call options at estimated fair value as further described in the section of this note entitled “Accounting for Derivatives”.Non-traditional investments include investments in certain limited partnerships, which are accounted for using the equity method, and promissory notes, which are accounted for using the cost method. We defer any fees received or costs incurred when we originate investments.We amortize fees, costs, discounts and premiums as yield adjustments over the contractual lives of the investments without anticipation of prepayments.We consider anticipated prepayments on mortgage-backed securities in determining estimated future yields on such securities. When we sell a security (other than trading securities), we report the difference between the sale proceeds and amortized cost (determined based on specific identification) as a realized investment gain or loss. We regularly evaluate our investments for possible impairment.When we conclude that a decline in a security's net realizable value is other than temporary, the decline is recognized as a realized loss and the cost basis of the security is reduced to its estimated fair value. Cash and Cash Equivalents Cash and cash equivalents include commercial paper, invested cash and other investments purchased with original maturities of less than three months.We carry them at amortized cost, which approximates estimated fair value. Assets Held in Separate Accounts Separate accounts are funds on which investment income and gains or losses accrue directly to certain policyholders.The assets of these accounts are legally segregated.They are not subject to the claims that may arise out of any other business of the Company.We report separate account assets at fair value; the underlying investment risks are assumed by the contractholders.We record the related liabilities at amounts equal to the separate account assets.We record the fees earned for administrative and contractholder services performed for the separate accounts in insurance policy income. Value of Policies Inforce at the Effective Date The value assigned to the right to receive future cash flows from contracts existing at September 10, 2003 is referred to as the value of policies inforce at the Effective Date.We also defer renewal commissions paid in excess of ultimate commission levels related to the existing policies in this account.The balance of this account is amortized and evaluated for recovery in the same manner as described below for the cost of policies produced.We also adjust the value of policies inforce at the Effective Date for the change in amortization that would have been recorded if actively managed fixed maturity securities had been sold at their stated aggregate fair value and the proceeds reinvested at current yields, similar to the manner described below for the cost of policies produced.We limit the total adjustment related to the impact of unrealized losses to the total value of policies inforce recognized at the Effective Date plus interest. The discount rate we used to determine the value of the value of policies inforce at the Effective Date was 12 percent. 10 WASHINGTON NATIONAL INSURANCE COMPANY Notes to Consolidated Financial Statements The Company expects to amortize the balance of the value of policies inforce at the Effective Date as of December 31, 2009 as follows:9 percent in 2010, 7 percent in 2011, 7 percent in 2012, 6 percent in 2013 and 6 percent in 2014. Cost of Policies Produced The costs that vary with, and are primarily related to, producing new insurance business subsequent to September 10, 2003 are referred to as cost of policies produced.For universal life or investment products, we amortize these costs in relation to the estimated gross profits using the interest rate credited to the underlying policies.For other products, we amortize these costs in relation to future anticipated premium revenue using the projected investment earnings rate. When we realize a gain or loss on investments backing our universal life or investment-type products, we adjust the amortization to reflect the change in estimated gross profits from the products due to the gain or loss realized and the effect on future investment yields.We also adjust the cost of policies produced for the change in amortization that would have been recorded if actively managed fixed maturity securities had been sold at their stated aggregate fair value and the proceeds reinvested at current yields.We limit the total adjustment related to the impact of unrealized losses to the total of costs capitalized plus interest related to insurance policies issued in a particular year.We include the impact of this adjustment in accumulated other comprehensive income within shareholder's equity. The investment environment during the fourth quarter of 2008 resulted in significant net unrealized losses in our actively managed fixed maturity investment portfolio.The total adjustment to accumulated other comprehensive income related to the change in the cost of policies produced for the negative amortization that would have been recorded if actively managed fixed maturity securities had been sold at their stated aggregate fair value would have resulted in the balance of the cost of policies produced exceeding the total of costs capitalized plus interest for annuity blocks of business issued in certain years.Accordingly, the adjustment made to the cost of policies produced and accumulated other comprehensive income was reduced by $27.5 million. As of January 1, 2007, we adopted authoritative guidance on accounting by insurance enterprises for the cost of policies produced on internal replacements of insurance and investment contracts.As a result of the authoritative guidance, if an internal replacement modification substantially changes a contract, then the cost of policies produced is written off immediately through the consolidated statement of operations and any new definable cost associated with the new replacement are deferred as the cost of policies produced.If a contract modification does not substantially change the contract, the amortization of the cost of policies produced on the original contract will continue and any acquisition costs associated with the related modification are immediately expensed. We regularly evaluate the recoverability of the unamortized balance of the cost of policies produced.We consider estimated future gross profits or future premiums, expected mortality or morbidity, interest earned and credited rates, persistency and expenses in determining whether the balance is recoverable.If we determine a portion of the unamortized balance is not recoverable, it is charged to amortization expense.In certain cases, the unamortized balance of the cost of policies produced may not be deficient in the aggregate, but our estimates of future earnings indicate that profits would be recognized in early periods and losses in later periods.In this case, we increase the amortization of the cost of policies produced over the period of profits, by an amount necessary to offset losses that are expected to be recognized in the later years. Recognition of Insurance Policy Income and Related Benefits and Expenses on Insurance Contracts For universal life and investment contracts that do not involve significant mortality or morbidity risk, the amounts collected from policyholders are considered deposits and are not included in revenue.Revenues for these contracts consist of charges for policy administration, cost of insurance charges and surrender charges assessed against policyholders’ account balances.Such revenues are recognized when the service or coverage is provided, or when the policy is surrendered. 11 WASHINGTON NATIONAL INSURANCE COMPANY Notes to Consolidated Financial Statements We establish liabilities for investment and universal life products equal to the accumulated policy account values, which include an accumulation of deposit payments plus credited interest, less withdrawals and the amounts assessed against the policyholder through the end of the period.Sales inducements provided to the policyholders of these products are recognized as liabilities over the period that the contract must remain in force to qualify for the inducement.The options attributed to the policyholder related to our equity-indexed annuity products are accounted for as embedded derivatives as described in the section of this note entitled “Accounting for Derivatives”. Traditional life and the majority of our accident and health products (including long-term care, Medicare supplement and specified disease products) are long duration insurance contracts.Premiums on these products are recognized as revenues when due from the policyholders. We establish liabilities for traditional life, accident and health insurance, and life contingent payment annuity products using mortality tables in general use in the United States, which are modified to reflect the Company’s actual experience when appropriate.We establish liabilities for accident and health insurance products using morbidity tables based on the Company’s actual or expected experience.These reserves are computed at amounts that, with additions from estimated future premiums received and with interest on such reserves at estimated future rates, are expected to be sufficient to meet our obligations under the terms of the policy.Liabilities for future policy benefits are computed on a net-level premium method based upon assumptions as to future claim costs, investment yields, mortality, morbidity, withdrawals, policy dividends and maintenance expenses determined when the policies were issued (or with respect to policies inforce at August 31, 2003, the Company’s best estimate of such assumptions on the Effective Date).We make an additional provision to allow for potential adverse deviation for some of our assumptions.Once established, assumptions on these products are generally not changed unless a premium deficiency exists.In that case, a premium deficiency reserve is recognized and the future pattern of reserve changes are modified to reflect the relationship of premiums to benefits based on the current best estimate of future claim costs, investment yields, mortality, morbidity, withdrawals, policy dividends and maintenance expenses, determined without an additional provision for potential adverse deviation. We establish claim reserves based on our estimate of the loss to be incurred on reported claims plus estimates of incurred but unreported claims based on our past experience. Accounting for Long-term Care Premium Rate Increases Washington National is subject to an order issued by the Florida Office of Insurance Regulation which impacts approximately 4,800 home health care policies issued in Florida by Washington National and its predecessor companies.The order required Washington National to offer a choice of three alternatives to holders of home health care policies in Florida subject to premium rate increases as follows: · retention of their current policy with a rate increase of 50 percent in the first year and actuarially justified increases in subsequent years; · receipt of a replacement policy with reduced benefits and a rate increase in the first year of 25 percent and no more than 15 percent in subsequent years; or · receipt of a paid-up policy, allowing the holder to file future claims up to 100 percent of the amount of premiums paid since the inception of the policy. Reserves for all three groups of policies under the order were prospectively adjusted using a prospective revision methodology as these alternatives were required by the Florida Office of Insurance Regulation.These policies had no insurance acquisition costs established at the Effective Date. 12 WASHINGTON NATIONAL INSURANCE COMPANY Notes to Consolidated Financial Statements Reinsurance In the normal course of business, we seek to limit our loss exposure on any single insured or to certain groups of policies by ceding reinsurance to other insurance enterprises.We currently retain no more than $.8 million of mortality risk on any one policy.We diversify the risk of reinsurance loss by using a number of reinsurers that have strong claims-paying ratings.In each case, the Company is directly liable for claims reinsured in the event the assuming company is unable to pay. The cost of reinsurance on life and health coverages is recognized over the life of the reinsured policies using assumptions consistent with those used to account for the underlying policy.The cost of reinsurance ceded totaled $116.5 million, $117.3 million and $105.7 million in 2009, 2008 and 2007, respectively.We deduct this cost from insurance policy income.Reinsurance recoveries netted against insurance policy benefits totaled $430.2 million, $421.6 million and $62.0 million in 2009, 2008 and 2007, respectively. From time-to-time, we assume insurance from other companies.Any costs associated with the assumption of insurance are amortized consistent with the method used to amortize the cost of policies produced described above.Reinsurance premiums assumed totaled $105.0 million, $114.6 million and $123.8 million in 2009, 2008 and 2007, respectively.Reinsurance premiums assumed from transactions with affiliates of the Company were $78.9 million, $85.9 million and $92.1 million in 2009, 2008 and 2007, respectively.Pursuant to a modified coinsurance agreement, substantially all of the premiums assumed from affiliates relate to individual and group specified disease business issued by Conseco Health Insurance Company (“Conseco Health,” an indirect wholly owned subsidiary of CNO Financial). At both December 31, 2009 and 2008, less than one percent of our total reinsurance recoverables were from subsidiaries of CNO Financial. See the section of this note entitled “Accounting for Derivatives” for a discussion of the derivative embedded in the payable related to certain modified coinsurance agreements. On October 12, 2007, Washington National, CIC and Conseco Life completed a transaction to coinsure 100 percent of most of their older inforce equity-indexed annuity and fixed annuity business with Reassure America Life Insurance Company (“REALIC”), a subsidiary of Swiss Re Life & Health America Inc.The transaction was recorded in our financial statements on September 28, 2007, the date the parties were bound by the coinsurance agreement and all regulatory approvals had been obtained.In the transaction, REALIC:(i) paid a ceding commission of $76.5 million; and (ii) assumed the investment and persistency risk of these policies.Our insurance companies ceded approximately $2.8 billion of policy and other reserves to REALIC, as well as transferred the invested assets backing these policies on October 12, 2007.Our insurance companies remain primarily liable to the policyholders in the event REALIC does not fulfill its obligations under the agreements.Accordingly, our insurance liabilities continue to include the amounts ceded for these policies, which is offset by a corresponding amount in reinsurance receivables.The coinsurance transaction had an effective date of January 1, 2007. Pursuant to the terms of the annuity coinsurance agreement, the ceding commission was based on the January 1, 2007 value of the assets and liabilities related to the ceded block.The earnings (loss) after income taxes on the business from January 1, 2007 through September 28, 2007, resulted in increases (decreases) to the loss calculated as of January 1, 2007.Such after-tax earnings (loss) include the fair value declines on invested assets transferred to the reinsurer occurring during the first three quarters of 2007. 13 WASHINGTON NATIONAL INSURANCE COMPANY Notes to Consolidated Financial Statements The following summarizes the profits and losses recognized on this business in 2007 (dollars in millions): Net earnings on the block before tax $ Realized investment losses, net of amortization of insurance intangibles ) Loss related to the annuity coinsurance transaction ) (a) Net loss before income taxes $ ) (a) Amount represents the net loss before income taxes recognized on the annuity coinsurance transaction during 2007, including the earnings and losses on the block during that period and the loss recognized upon completion of the transaction.The following summarizes the components of the loss before income taxes (dollars in millions): Assets received (transferred) Investments $ ) Accrued investment income ) Value of policies inforce at the Effective Date ) Cost of policies produced ) Reinsurance receivables Other ) Net loss before income taxes $ ) In September 2009, we completed a transaction to coinsure, with an effective date of January 1, 2009, about 104,000 non-core life insurance policies with Wilton Reassurance Company (“Wilton Re”).In the transaction, Wilton Re paid a ceding commission of $55.8 million and will coinsure and administer 100 percent of these policies.We transferred to Wilton Re $401.6 million in cash and policy loans and $457.4 million of policy and other reserves.Most of the policies involved in the transaction were issued by companies prior to their acquisition.Approximately 70 percent of the policies being coinsured are from Washington National; the remainder are from CIC.We recorded a deferred gain of approximately $26 million in 2009 which will be recognized over the remaining life of the block of insurance policies coinsured with Wilton Re. Income Taxes Our income tax expense includes deferred income taxes arising from temporary differences between the financial reporting and tax bases of assets and liabilities, capital loss carryforwards and net operating loss carryforwards (“NOLs”).Deferred tax assets and liabilities are measured using enacted tax rates expected to apply in the years in which temporary differences are expected to be recovered or paid.The effect of a change in tax rates on deferred tax assets and liabilities is recognized in earnings in the period when the changes are enacted. A reduction of the carrying amount of deferred tax assets by establishing a valuation allowance is required if, based on the available evidence, it is more likely than not that such assets will not be realized.We evaluate the need to establish a valuation allowance for our deferred income tax assets on an ongoing basis.In evaluating our deferred income tax assets, we consider whether the deferred income tax assets will be realized, based on the more-likely-than-not realization threshold criterion.The ultimate realization of our deferred income tax assets depends upon generating sufficient future taxable income during the periods in which our temporary differences become deductible and before our capital loss carryforwards and NOLs expire.This assessment requires significant judgment.In assessing the need for a valuation allowance, appropriate consideration is given to all positive and negative evidence related to the realization of the deferred tax assets.This assessment considers, among other matters, the nature, frequency and severity of current and cumulative losses, forecasts of future profitability, excess appreciated asset value over the tax basis of net assets, the duration of carryforward periods, our experience with operating loss and tax credit carryforwards expiring unused, and tax planning alternatives. 14 WASHINGTON NATIONAL INSURANCE COMPANY Notes to Consolidated Financial Statements At December 31, 2009, our valuation allowance for our net deferred tax assets was $44.3 million as we have determined that it is more likely than not that a portion of our deferred tax assets will not be realized.This determination was made by evaluating each component of the deferred tax asset and assessing the effects of limitations and/or interpretations on the value of such component to be fully recognized in the future. Investment Borrowings Conseco Life is a member of the Federal Home Loan Bank of Indianapolis (“FHLBI”).As a member of the FHLBI, Conseco Life has the ability to borrow on a collateralized basis from FHLBI.Conseco Life is required to hold a certain minimum amount of FHLBI common stock as a requirement of membership in the FHLBI, and additional amounts based on the amount of the borrowings.At December 31, 2009, the carrying value of the FHLBI common stock was $22.5 million.Collateralized borrowings from the FHLBI totaled $450.0 million as of December 31, 2009, and the proceeds were used to purchase fixed maturity securities.The borrowings are classified as investment borrowings in the accompanying consolidated balance sheet.The borrowings are collateralized by investments with an estimated fair value of $508.2 million at December 31, 2009, which are maintained in a custodial account for the benefit of the FHLBI.Such investments are classified as actively managed fixed maturities in our consolidated balance sheet.The Company recognized interest expense of $20.3 million, $21.9 million and $16.7 million in 2009, 2008 and 2007, respectively, related to the borrowings.The following summarizes the terms of the borrowings (dollars in millions): Amount Maturity Interest rate borrowed date at December 31, 2009 $ May 2012 Variable rate – .267% July 2012 Fixed rate – 5.540% July 2012 Variable rate – .344% November 2015 Fixed rate – 5.300% November 2015 Fixed rate – 4.890% December 2015 Fixed rate – 4.710% The variable rate borrowings are pre-payable on each interest reset date without penalty.The fixed rate borrowings are pre-payable subject to payment of a yield maintenance fee based on current market interest rates.At December 31, 2009, the aggregate fee to prepay all fixed rate borrowings was $43.8 million. At December 31, 2009, investment borrowings consisted of:(i) collateralized borrowings from the FHLBI of $450.0 million; and (ii) other borrowings of $4.7 million. At December 31, 2008, investment borrowings consisted of:(i) collateralized borrowings from the FHLBI of $450.0 million; and (ii) other borrowings of $5.9 million. Accounting for Derivatives Our equity-indexed annuity products provide a guaranteed base rate of return and a higher potential return that is based on a percentage (the “participation rate”) of the amount of increase in the value of a particular index, such as the Standard & Poor’s 500 Index, over a specified period.Typically, on each policy anniversary date, a new index period begins.We are generally able to change the participation rate at the beginning of each index period during a policy year, subject to contractual minimums.We typically buy call options or call spreads referenced to the applicable indices in an effort to hedge potential increases to policyholder benefits resulting from increases in the particular index to which the product’s return is linked.We reflect changes in the estimated fair value of these options in net investment income.Net investment gains (losses) related to equity-indexed products were $12.2 million, $(37.3) million and $2.7 million during 2009, 2008 and 2007, respectively.These amounts were substantially offset by a corresponding charge to insurance policy benefits.The estimated fair value of these options was $28.7 million and $5.7 million at December 31, 2009 and 2008, respectively.We classify these instruments as other invested assets. 15 WASHINGTON NATIONAL INSURANCE COMPANY Notes to Consolidated Financial Statements The Company accounts for the options attributed to the policyholder for the estimated life of the annuity contract as embedded derivatives.The expected future cost of options on equity-indexed annuity products is used to determine the value of embedded derivatives.While the Company does not purchase options to hedge liabilities which may arise after the current policy anniversary date, the Company must value the related forward embedded options in the policies at fair value.These accounting requirements often create volatility in the earnings from these products.We record the changes in the fair values of the embedded derivatives in current earnings as a component of policyholder benefits.Effective January 1, 2008, we adopted authoritative guidance related to fair value measurements which required us to value the embedded derivatives reflecting a hypothetical market perspective for fair value measurement.We recorded a charge of $.5 million to net income (after the effects of the amortization of the value of policies inforce at the Effective Date and the cost of policies produced (collectively referred to as “amortization of insurance acquisition costs”) and income taxes), attributable to changes in the fair value of the embedded derivatives as a result of adopting such guidance.The fair value of these derivatives, which are classified as “liabilities for interest-sensitive products”, was $216.5 million and $226.9 million at December 31, 2009 and 2008, respectively.We maintain a specific block of investments in our trading securities account, which we carry at estimated fair value with changes in such value recognized as investment income.The change in value of these trading securities attributable to interest fluctuations is intended to offset a portion of the change in the value of the embedded derivative. If the counterparties for the derivatives we hold fail to meet their obligations, we may have to recognize a loss.We limit our exposure to such a loss by diversifying among several counterparties believed to be strong and creditworthy.At December 31, 2009, all of our counterparties were rated “A-” or higher by Standard & Poor’s Corporation (“S&P”). Certain of our reinsurance payable balances contain embedded derivatives.Such derivatives had an estimated fair value of $1.6 million and $6.6 million at December 31, 2009 and 2008, respectively.We record the change in the fair value of these derivatives as a component of investment income.We maintain a specific block of investments related to these agreements in our trading securities account, which we carry at estimated fair value with changes in such value recognized as investment income.The change in value of these trading securities attributable to interest fluctuations is intended to offset the change in value of the embedded derivatives.However, differences will occur as corporate spreads change. Multibucket Annuity Product The Company’s multibucket annuity is an annuity product that credits interest based on the experience of a particular market strategy.Policyholders allocate their annuity premium payments to several different market strategies based on different asset classes within the Company’s investment portfolio.Interest is credited to this product based on the market return of the given strategy, less management fees, and funds may be moved between different strategies.The Company guarantees a minimum return of premium plus approximately 3 percent per annum over the life of the contract.The investments backing the market strategies of these products are designated by the Company as trading securities.The change in the fair value of these securities is recognized currently as investment income, which is substantially offset by the change in insurance policy benefits for these products.As of December 31, 2009, we hold insurance liabilities of $70.6 million related to multibucket annuity products. Fair Value Measurements Effective January 1, 2008, we adopted authoritative guidance which clarifies a number of considerations with respect to fair value measurement objectives for financial reporting and expands disclosures about the use of fair value measurements. The guidance is intended to increase consistency and comparability among fair value estimates used in financial reporting and the disclosure requirements are intended to provide users of financial statements with the ability to assess the reliability of an entity’s fair value measurements.The initial adoption of the guidance resulted in a charge of $.5 million to net income (after the effects of the amortization of insurance acquisition costs and income taxes) in the first quarter of 2008, attributable to changes in the liability for the embedded derivatives associated with our equity-indexed annuity products.The change resulted from the incorporation of risk margins into the estimated fair value calculation for this liability. 16 WASHINGTON NATIONAL INSURANCE COMPANY Notes to Consolidated Financial Statements Definition of Fair Value Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date and, therefore, represents an exit price, not an entry price.We hold fixed maturities, equity securities, derivatives, separate account assets and embedded derivatives, which are carried at fair value. The degree of judgment utilized in measuring the fair value of financial instruments is largely dependent on the level to which pricing is based on observable inputs.Observable inputs reflect market data obtained from independent sources, while unobservable inputs reflect our view of market assumptions in the absence of observable market information. Financial instruments with readily available active quoted prices would be considered to have fair values based on the highest level of observable inputs, and little judgment would be utilized in measuring fair value.Financial instruments that rarely trade would be considered to have fair value based on a lower level of observable inputs, and more judgment would be utilized in measuring fair value. Valuation Hierarchy There is a three-level hierarchy for valuing assets or liabilities at fair value based on whether inputs are observable or unobservable. · Level 1 – includes assets and liabilities valued using inputs that are quoted prices in active markets for identical assets or liabilities.Our Level 1 assets include exchange traded securities and U.S. Treasury securities. · Level 2 – includes assets and liabilities valued using inputs that are quoted prices for similar assets in an active market, quoted prices for identical or similar assets in a market that is not active, observable inputs, or observable inputs that can be corroborated by market data.Level 2 assets and liabilities include those financial instruments that are valued by independent pricing services using models or other valuation methodologies.These models are primarily industry-standard models that consider various inputs such as interest rate, credit spread, reported trades, broker/dealer quotes, issuer spreads and other inputs that are observable or derived from observable information in the marketplace or are supported by observable levels at which transactions are executed in the marketplace.Financial instruments in this category primarily include:certain public and private corporate fixed maturity securities; certain government or agency securities; certain mortgage and asset-backed securities; and non-exchange-traded derivatives such as call options to hedge liabilities related to our equity-indexed annuity products. · Level 3 – includes assets and liabilities valued using unobservable inputs that are used in model-based valuations that contain management assumptions.Level 3 assets and liabilities include those financial instruments whose fair value is estimated based on non-binding broker prices or internally developed models or methodologies utilizing significant inputs not based on, or corroborated by, readily available market information.Financial instruments in this category include certain corporate securities (primarily private placements), certain mortgage and asset-backed securities, and other less liquid securities.Additionally, the Company’s liabilities for embedded derivatives (including embedded derivates related to our equity-indexed annuity products and to a modified coinsurance arrangement) are classified in Level 3 since their values include significant unobservable inputs including actuarial assumptions. At each reporting date, we classify assets and liabilities into the three input levels based on the lowest level of input that is significant to the measurement of fair value for each asset and liability reported at fair value.This classification is impacted by a number of factors, including the type of financial instrument, whether the financial instrument is new to the market and not yet established, the characteristics specific to the transaction and overall market conditions.Our assessment of the significance of a particular input to the fair value measurement and the ultimate classification of each asset and liability requires judgment. 17 WASHINGTON NATIONAL INSURANCE COMPANY Notes to Consolidated Financial Statements The vast majority of our fixed maturity securities and separate account assets use Level 2 inputs for the determination of fair value.These fair values are obtained primarily from independent pricing services, which use Level 2 inputs for the determination of fair value.Substantially all of our Level 2 fixed maturity securities and separate account assets were valued from independent pricing services.Third party pricing services normally derive the security prices through recently reported trades for identical or similar securities making adjustments through the reporting date based upon available market observable information.If there are no recently reported trades, the third party pricing services may use matrix or model processes to develop a security price where future cash flow expectations are developed and discounted at an estimated risk-adjusted market rate.The number of prices obtained is dependent on the Company’s analysis of such prices as further described below. For securities that are not priced by pricing services and may not be reliably priced using pricing models, we obtain broker quotes.These broker quotes are non-binding andrepresent an exit price, but assumptions used to establish the fair value may not be observable and therefore represent Level 3 inputs.Approximately 6 percent and 1 percent of our Level 3 fixed maturity securities were valued using broker quotes or independent pricing services, respectively.The remaining Level 3 fixed maturity investments do not have readily determinable market prices and/or observable inputs.For these securities, we use internally developed valuations.Key assumptions used to determine fair value for these securities may include risk-free rates, risk premiums, performance of underlying collateral and other factors involving significant assumptions which may not be reflective of an active market.For certain investments, we use a matrix or model process to develop a security price where future cash flow expectations are developed and discounted at an estimated market rate.The pricing matrix utilizes a spread level to determine the market price for a security.The credit spread generally incorporates the issuer’s credit rating and other factors relating to the issuer’s industry and the security’s maturity.In some instances issuer-specific spread adjustments, which can be positive or negative, are made based upon internal analysis of security specifics such as liquidity, deal size and time to maturity. Privately placed securities comprise approximately 68 percent of our actively managed fixed maturities classified as Level 3.Privately placed securities are classified as Level 3 when their valuation is based on internal valuation models which rely on significant inputs that are not observable in the market.Our model applies spreads above the risk-free rate which are determined based on comparison to securities with similar ratings, maturities and industries that are rated by independent third party rating agencies.Our process also considers the ratings assigned by the National Association of Insurance Commissioners (the “NAIC”) to the Level 3 securities on an annual basis.Each quarter, a review is performed to determine the reasonableness of the initial valuations from the model.If an initial valuation appears unreasonable based on our knowledge of a security and current market conditions, we make appropriate adjustments to our valuation inputs.The remaining securities classified as Level 3 are primarily valued based on internally developed models using estimated future cash flows. For certain Level 3 assets, we have increased our default assumptions based on our review of the underlying collateral. The changes in our assumptions resulted in lower cash flow estimates for some of our subordinated tranches and have resulted in such securities being impaired.The default rate we expect to experience related to the collateral underlying the subordinated tranches increased from 1.7 percent to 7.6 percent for the experience expected in 2009; from .8 percent to 3.2 percent for 2010; and from .8 percent to 1.5 percent for each year subsequent to 2010.However, the changes in assumptions did not change our cash flow estimates for the non-subordinated tranches within our Level 3 investments.We recognized other-than-temporary impairments on securities classified as Level 3 investments of $13.2 million (including $8.1 million of impairment losses recognized through accumulated other comprehensive loss) during 2009. As the Company is responsible for the determination of fair value, we perform monthly quantitative and qualitative analysis on the prices received from third parties to determine whether the prices are reasonable estimates of fair value.The Company’s analysis includes:(i) a review of the methodology used by third party pricing services; (ii) a comparison of pricing services’ valuation to other pricing services’ valuations for the same security; (iii) a review of month to month price fluctuations; (iv) a review to ensure valuations are not unreasonably stale; and (v) back testing to compare actual purchase and sale transactions with valuations received from third parties.As a result of such procedures, the Company may conclude the prices received from third parties are not reflective of current market conditions.In those instances, we may request additional pricing quotes or apply internally developed valuations.However, the number of instances is insignificant and the aggregate change in value of such investments is not materially different from the original prices received. 18 WASHINGTON NATIONAL INSURANCE COMPANY Notes to Consolidated Financial Statements The categorization of the fair value measurements of our investments priced by independent pricing services was based upon the Company’s judgment of the inputs or methodologies used by the independent pricing services to value different asset classes.Such inputs include:benchmark yields, reported trades, broker dealer quotes, issuer spreads, benchmark securities, bids, offers and reference data.The Company categorizes such fair value measurements based upon asset classes and the underlying observable or unobservable inputs used to value such investments. The classification of fair value measurements for derivative instruments, including embedded derivatives requiring bifurcation, is determined based on the consideration of several inputs including closing exchange or over-the-counter market price quotations; time value and volatility factors underlying options; market interest rates; and non-performance risk.For certain embedded derivatives, we may use actuarial assumptions in the determination of fair value. The categorization of fair value measurements, by input level, for our fixed maturity securities, equity securities, trading securities, certain other invested assets, assets held in separate accounts and embedded derivative instruments included in liabilities for insurance products at December 31, 2009 is as follows (dollars in millions): Quoted prices in active markets Significant other Significant for identical assets observable unobservable or liabilities inputs inputs (Level 1) (Level 2) (Level 3) Total Assets: Actively managed fixed maturities $ Equity securities - - Trading securities Securities lending collateral - Other invested assets - (a) (b) Assets held in separate accounts - - Liabilities: Liabilities for insurance products: Embedded derivative instruments - - (c) (a) Includes derivatives. (b) Includes equity-like holdings in special-purpose entities. (c) Includes $216.5 million of embedded derivatives associated with our equity-indexed annuity products and $1.6 million of embedded derivatives associated with a modified coinsurance agreement. 19 WASHINGTON NATIONAL INSURANCE COMPANY Notes to Consolidated Financial Statements The categorization of fair value measurements, by input level, for our fixed maturity securities, equity securities, trading securities, certain other invested assets, assets held in separate accounts and embedded derivative instruments included in liabilities for insurance products at December 31, 2008 is as follows (dollars in millions): Quoted prices in active markets for identical assets or liabilities (Level 1) Significant other observable inputs (Level 2) Significant unobservable inputs (Level 3) Total Assets: Actively managed fixed maturities $ Equity securities - - Trading securities Securities lending collateral - Other invested assets - ) (a) (b) Assets held in separate accounts - - Liabilities: Liabilities for insurance products: Embedded derivative instruments - - (c) (a) Includes derivatives. (b) Includes equity-like holdings in special-purpose entities. (c) Includes $226.9 million of embedded derivatives associated with our equity-indexed annuity products and $6.6 million of embedded derivatives associated with a modified coinsurance agreement. The following table presents additional information about assets and liabilities measured at fair value on a recurring basis and for which we have utilized significant unobservable (Level 3) inputs to determine fair value for the year ended December 31, 2009 (dollars in millions): Embedded derivative Actively Securities Other instruments included managed fixed Equity Trading lending invested in liabilities for maturities securities securities collateral assets insurance products Beginning balance as of December 31, 2008 $ ) Purchases, sales, issuances and settlements, net ) - - ) - Total realized and unrealized gains (losses): Included in net loss ) - - - ) ) Included in other comprehensive income (loss) ) .2 - Transfers into Level 3 - Transfers out of Level 3 (a) ) - Ending balance as of December 31, 2009 $ ) Amount of total gains (losses) for the year ended December 31, 2009 included in our net loss relating to assets and liabilities still held as of the reporting date $ ) $
